Title: To George Washington from John C. Ogden, 17 June 1799
From: Ogden, John C.
To: Washington, George



Sir
Wooster House—New Haven [Conn.] June 17 1799

It is with reluctance, that I trouble you, with a further detail of the outrages and unmilitary proceedings of the soldiery stationed in Litchfield. The malevo[l]ence of a party in that Town, who constantly circulate prejudices against your excellent fellow citizen Mr Jefferson and other invaluable statesmen, has given latitude to rancors and prejudices subversive of government, law, order, peace and social happiness. This party encouraged the soldiery in their insolence to me three times: On the day following my enlargement, business led me to walk to the house of Colol Stone, about four miles from Litchfield. I had not arrived an hour, before I was followed by a party of soldiers, about twenty in number, who seized me by the collar, and forced me to attend them two miles and an half amidst a well settled country, in presence of the inhabitants⟨,⟩ at eleven oclock in the forenoon.
The impertinenc[e] of the soldiers in calling me, a Democrat an Jacobin and a Frenchman, was not more odious, than their idle remarks upon the farmers, who in a very warm day, were busy in the fields. These young men made themselves merry on the occasion, and concluded, that they had rather “list”—A remark which was to be expected from those who have left their apprenticeships

and parents in the hour of thoughtlesness, to embark their lives and felicity with a standing army, in a country which presents such extensive objects to allure the young to industry and enterprize, under the banners of peace.
The violence of the soldiery, was restrained by the interference, as I conclude, of General Judson of the militia, who was on a journey to Litchfield, witnessed the transaction, and received information also from the family of Colol Stone, who was not present when I was forced from his house. This outrage before the officers of the militia and inhabitants of the country, exhibits in a notable degree, what we are to expect, if further progress is made in marshaling an army and leaving detachments in the country, in the neighbourhood of our advocates for war.
You may rest assured Sir, that these events have opened the eyes of the people of Connecticut, who boldly condemn the attempts to keep them ignorant of public affairs, and the raising of an army to be supported in idleness, To place allurements to draw their sons from useful labor in order to ⟨support the⟩ party in the nation must provoke discords and end in civil wars. When civilians, who have never studied tactics, assume the military garb in old age, and abandon science for arms, the society of the learned, for the parade of a military levee in a country village, to gain a re-election, we must expect the people will consider the signs of the times to be dark and intricate, When they draw religion into the vortex of politics, the thoughtful will be alarmed.
The eyes of our fellow citizens are again placed upon you as their guardian and protector. They are weary of the broils in the national legislature, which have caused animosities in the country, & They wish to hear that the army is disbanded. To be seduced from our real happiness, from preserving the laws and constitution is contrary to our inclinations and determinations. Civil discord we abhor. Calm collected and considerate, we will be deluded no longer by fallacious pretexts of foreign invasions or domestic discontents, to butcher each other, or foster party elections.
More than twenty years residence in New England has afforded me an extensive acquaintance and every possible means for information. Determined to adhere to my duty and country, and to live under the banners of religion, benevolence and peace I shall communicate such facts to individuals, or the nation as are important. I wish to exist in this world no longer than while I enjoy my rights

and may defend them against open or secret assaults, from any quarter. The exalted Senator and new re⟨cruits⟩ who would deprive me of liberty & safety, I shall ⟨in⟩ due season, present to the examination of their countrymen. Treating the inexperienced with tenderness, I shall at the same time, that I obey the powers which be, attempt to restrain the inhumanity which Mr Tracy, may wish indiscriminately to execute upon me or others.
Paying great respect to the memories of those who were allied to me by various endearing ties, & fell in war, it shall be my study to avoid fixing the stigma upon them as rebels or traitors, who died as the fool dieth. This will not be the case if we permit a standing army to insult our citizens ravage the country, and trample upon the order of civil society, as is frequently done at this time.
With these motives and impressions, all good men will patiently hear, and candidly consider every address either in person or by epistle in behalf of myself or others. In presenting this, I am prompted, by a regard for the happiness and prosperity of my country family & kindred—I have seen too many of these fall by war & public convulsions to be indifferent at this time of discord—War is a scourge, while peace is a blessing and divine gift from heaven. To secure peace and prevent wars, whether foreign or domestic is the noblest pursuit of man in his social state. I am Sir With great esteem & veneration Your devoted servant

John C. Ogden

